DETAILED ACTION
Examiner acknowledges the replies filed on 6/16/2022 and 8/25/2022, in response to the restriction requirement mailed 4/22/2022.
Claims 1-3, 5-11, 15, 16, 80, 83, 151, 152, 155, 160, 164, and 166 are pending.  Claims 5-7, 10, 11, 80, 83, 151, 152, 155, 160, 164, and 166 are withdrawn from further consideration for the reasons set forth below.
Claims 1-3, 8, 9, 15, and 16 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group I (claims 1-3, 5-11, 15 and 16) with traverse in the reply filed on 6/16/2022 is acknowledged.  The traversal is on the ground(s) that Groups I and II are drawn to related methods (reply filed 6/16/2022 at p. 7).  Applicant asserts that Group 3 encompasses compositions useful in the method of group 1.  Applicant asserts that there would be an undue burden to search Groups I-III.  Id.  
This is not found persuasive because prior art references that disclose the compositions of Group III would not necessarily disclose the methods of Group I.  Examiner further notes that  the compositions of group III require an element not recited in group  I, e.g., an agent that functionally increases total activity of  ALDH2.  It is further noted that Groups I and II recites a method of treating different underlying pathologies; alcohol hangover versus facial flushing.  Accordingly, additional search and consideration would be required to examine the claims of Groups I-III together.   
The requirement is still deemed proper and is therefore made FINAL.
Claims 80, 83, 151, 152, 155, 160, 164, and 166 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/16/2022.

Applicant's election of the following species with traverse in the replies filed on 6/16/2022 and 8/25/2022 is acknowledged.  
Aldehyde sequestering agent—cysteinylglycine (CG)
Congener- acetaldehyde
In the reply filed 6/16/2022, applicant states that the species election was made with traverse (reply at p. 8). However, no arguments were set forth.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the species election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-3, 8, 9, 15, and 16 read on the elected species.
Claims 5-7, 10, and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/16/2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because the font along the y-axis in figures 2 and 3 is difficult to decipher.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See, e.g., pp. 2, 52, and 54.  

Claim Objections
Claims 3, 8, 9, 15, and 16 are objected to because of the following informalities:  
Claim 3 should be amended to recite “an aldehyde, a fusel oil, and a combination thereof”.
Claim 8 should be amended to recite “an aldehyde congener, a metabolite of fusel oil, and a combination thereof”. 
Claim 9 should be amended to recite “acetaldehyde, furfural, an alkyl aldehyde, an aryl aldehyde, and a combination thereof”.
Claim 15 should be amended to recite “wherein the aldehyde sequestering agent is selected from the group consisting of i) cysteinylglycine, a thereof, or a [[its]] hydrate thereof, ii) cysteinyl-bis-glycine , a thereof, or a [[its]] hydrate thereof, and iii) a combination thereof”.  As presently claimed, claim 15 recites alternative claim language by reciting the term “or” four times in the claim. 
Claim 16 should be amended to recite “cysteinyl-bis-glycine .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” (MPEP § 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP § 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure, and (d) representative number of samples.
In the instant case, the claims recite a method for preventing or treating hangover symptom(s) associated with consumption of alcoholic beverage(s) in a subject comprising administering an aldehyde sequestering agent in an effective amount so as to reduce or counter blood aldehyde buildup in the subject, thereby preventing or treating hangover symptom(s) associated with consumption of alcoholic beverage(s) in the subject. 
The specification does not explicitly define the term “aldehyde sequestering agent”.  The specification states that the aldehyde sequestering agent comprises a cysteine moiety comprising a thiol functional group and an amino functional group.  Specific examples include cysteinylglycine (CG), cystinyl-bis-glycine (CbG) and a combination thereof pp. 12-13).  Claim 15 recites that the aldehyde sequestering agent is selected from the group consisting of cysteinylglycine and cystinyl-bis-glycine (including pharmaceutically acceptable salts and hydrates thereof).  
 The issue at question is whether a person of ordinary skilled in the art would be able to determine what structural features are required for the instant claimed aldehyde sequestering agents, and have the functional characteristics and utility in the claimed methods to reduce or counter blood aldehyde buildup in a subject and thereby prevent and/or treat hangover symptoms associated with consumption of alcoholic beverages.
(a) actual reduction to practice and (b) disclosure of drawings or structural chemical formulas:
In the instant case, the instant specification discloses cysteinylglycine (CG) and cystinyl-bis-glycine (CbG). These are the only aldehyde sequestering agents that were reduced to practice. 
Examiner expressly notes that Examples 1-3 refer to CG, CbG and prior art documents/published data.
Example 1 is a prophetic study in which rats will be administered disulfiram an inhibitor of ALDH2, and isoamyl alcohol as a prototype fusel alcohol.  Cystinyl-bis-glycine will be administered orally to be converted in vivo to cysteinylglycine to sequester the aldehyde, isopentanal, formed from isoamyl alcohol (p. 45).
Example 2 states that “Asians afflicted with [ ] flushing syndrome that are anxious to avoid the/and tell consequence, might ingest CysGly as a dietary supplement prior to drinking any alcoholic beverage in order to sequester the circulating AcH and attenuate the syndrome” (p. 46).  Example 2 is a prophetic example in which the level of methylthiazolidine-4-carbonylglycine (MTCG) will be assessed in rats (pp. 46-47).  Example 2 further states that dietary supplementation with CbG or CysGly will also allow the sequestration and elimination of 4-NHE protect against heart disease by those individuals with predisposition to cardiovascular ailments (p. 47).
Example 3 states:
Experimental Results. We have now completed studies using rats, that verify that administration of CG or CbG to a subject fed ethanol or isoamyl alcohol results in production of aldehydes, such as acetaldehyde or isopentanal, which are sequestered by CG or CbG (following its conversion to CG) and subsequently eliminated from the subject. Sequestered products of CG (CG produced following reduction of CbG) and acetaldehyde or isopentanal, i.e., MTCG or isobutylthiazolidine-4-carbonylglycine (BTCG), respectively (see Figure 1), may be detected in urine of these rats also administered an aldehyde dehydrogenase inhibitor, such as disulfiram or cyanamide.
Specification at page 48.  The specification further teaches that CbG appears to be more orally bioavailable than CG (p. 50).
Taken all these together, other than the limited examples, the instant specification does not describe a general correlation between structure and function for the claimed genus of aldehyde sequestering agents, and further having the function of binding an aldehyde so as to reduce or counter blood aldehyde buildup in a subject and thereby prevent and/or treat hangover symptoms associated with consumption of alcoholic beverages.  
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
As discussed above, in the instant case, based on the disclosure of instant specification, other than the limited examples, a person of ordinary skilled in the art would not be able to determine what structural feature is required for the claimed aldehyde sequestering agents, and further having the function of binding an aldehyde so as to reduce or counter blood aldehyde in a subject that has consumed alcoholic beverages.  
Furthermore, the present application is attempting to patent what has not yet been invented and the fact that one of skill in the art can test for the effect used to determine the compounds does not necessarily confer sufficient written description.  The claimed aldehyde sequestering agents would entail testing limitless potential compounds, and one of skill in the art could afterwards still be faced with no hits with the desired functionality.   Examiner expressly notes that the claimed aldehyde sequestering agents must be administered to a subject.  The compounds must be stable and functional following administration to the subject. As taught by the specification, CbG had better oral bioavailability when compared to CG.
Therefore, based on the state of art, a person of ordinary skilled in the art would not be able to determine what structural feature(s) is required for the claimed aldehyde sequestering agents, and further having the function of binding blood aldehydes so as to reduce or counter blood aldehyde buildup in a subject that has consumed alcoholic beverages.  
(d) representative number of samples:
In the instant case, the genus of instant claimed aldehyde sequestering agent encompasses numerous compounds of unknown structures.  And, as discussed in (a) and (b) above, the instant specification discloses 2 aldehyde sequestering agents that were reduced to practice, CbG and CG.
Considering the scope of the genus of instant claimed aldehyde sequestering agents, the instant specification fails to provide sufficient examples to describe the entire genus of aldehyde sequestering agents claimed. 
Taken all these together, considering the state of the art and the disclosure in instant specification, it is deemed that the instant specification fails to provide adequate written description for the claimed genus of aldehyde sequestering agents, and further having the function of binding blood aldehydes so as to reduce or counter aldehyde buildup in a subject following consumption of alcoholic beverages; does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claims 1-3, 8, 9, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating some hangover symptoms associated with consumption of alcoholic beverages comprising administration of cysteinylglycine (CG) and cystinyl-bis-glycine (CbG), does not reasonably provide enablement for treatment of all hangover symptoms (including but not limited to, depression, mood disturbance, anxiety), much less prevention of hangover symptoms.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(1) The breadth of the claims; (2) The nature of the invention; (3) The state of the prior art; (4) The level of one of ordinary skill; (5) The level of predictability in the art; (6) The amount of direction provided by the inventor; (7) The existence of working examples; and (8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Regarding factors (2) The nature of the invention and (1) The breadth of the claims. The claims are drawn to a method for preventing or treating hangover symptom(s) associated with consumption of alcoholic beverage(s) in a subject comprising administering an aldehyde sequestering agent in an effective amount so as to reduce or counter blood aldehyde buildup in the subject, thereby preventing or treating hangover symptom(s) associated with consumption of alcoholic beverage(s) in the subject.
The specification does not explicitly define the term “aldehyde sequestering agent”.  The specification states that the aldehyde sequestering agent comprises a cysteine moiety comprising a thiol functional group and an amino functional group.  Specific examples include cysteinylglycine (CG), cystinyl-bis-glycine (CbG) and a combination thereof pp. 12-13).  Claim 15 recites that the aldehyde sequestering agent is selected from the group consisting of cysteinylglycine and cystinyl-bis-glycine (including pharmaceutically acceptable salts and hydrates thereof).  
The specification teaches that hangovers are a phenomenon general feeling of malaise, accompanied by thirst, headache, indigestion, dizziness or fainting, tiredness, loss of appetite, nausea and stomachache (p.  2).  The specification states:
Examples of the hangover symptom(s) include, but are not limited to, fatigue, weakness, excessive thirst, dry mouth, bad breath, headache, muscle ache, nausea, vomiting, stomach pain, poor sleep, decreased sleep, increased light sensitivity, increased sound sensitivity, dizziness, sense of room spinning, shakiness, decreased ability to concentrate, mood disturbance, depression, anxiety, irritability, and rapid heartbeat, and combination thereof. 

Specification at p. 18.
“Treating” means using a therapy to ameliorate disease or condition (specification at p. 11).  “Preventing” is understood to refer to the prophylactic administration of the drug to substantially diminish the likelihood or severity of the conditioner biological manifestation thereof, or to delay the onset of such condition or biological manifestation.  Id.   
 (3) The state of the prior art:  
Kirnon et al. (U.S. 2018/0161297) teach compositions and methods related to utilizing glycine and N-acetylcysteine for a variety of medical conditions related to reduced levels of glycine, N-acetylcysteine, and/or glutathione (abstract).  The reference further teaches a method for treating a hangover from alcohol ingestion using compositions that can include L-cysteinylglycine [reads on aldehyde sequestering agent]  (paras. [0029], [0036]-[0038], [0055]-[0059]).  The hangover may be caused directly or indirectly by depletion of GSH stores or by interaction of acetaldehyde with GSH and/or cysteine, resulting in their depletion. In some embodiments, the hangover is directly or indirectly because of an excess of congeners, including a number of substances such as amines, acetones,  acetaldehydes, histamines, and tannins, and particularly those that are toxic. The alcohol may be of any kind, including liquor (dark or light), beer, and/or wine. In particular embodiments, the restoration of cellular healthy glutathione levels protects against oxidative stress, offsets the effects of acetaldehyde, and protects against hangover or reduces its deleterious effects (para. [0029], claims 1 and 7).  The compositions can increase blood levels of cysteine and glycine (e.g. cysteinylglycine) (or functional derivatives thereof) in an individual in need thereof to increase intracellular GSH levels. The individual may be known to have a medical condition or physical state that would benefit from increased GSH levels, or the individual may be suspected of having a medical condition or physical state that would benefit from increased GSH levels (para. [0008]). 
	Penning et al. (Current Drug Abuse Reviews 3:68-75 (2010)) teach that after ingestion and absorption alcohol is metabolized. First, the enzymes alcohol dehydrogenase (ADH), cytochrome P450 (CYP2E1), and catalase convert alcohol into acetaldehyde. Acetaldehyde is then further metabolized by aldehyde dehydrogenase (ALDH) to acetate. Most people rapidly metabolize acetaldehyde, which means that it is only present in the blood in low concentration and disappears completely during the hangover phase. Acetaldehyde is highly reactive and can cause tissue damage due to its toxic effects, which may lead to hangover-like symptoms such as nausea, sweating, rapid pulse and headache. It has been suggested that the rise in acetaldehyde concentration and its persistent effects eventually leads to the appearance of hangover symptoms (p. 69).  The correlation of alcohol hangover and immune, acetaldehyde levels, hormonal changes, and dehydration is shown schematically in Fig. 3.
Examiner further notes that in order to prevent, the skilled artisan must first be able to predict those at risk of developing hangover symptoms, as well as the necessary effective amount and route of administration of the recited aldehyde sequestering agent that would be needed to prevent hangover symptoms.  
(4) The relative skill of those in the art:
MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.
 (5) The predictability or unpredictability of the art:  The invention is directed toward the treatment/prevention of disease and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
Therefore, the state of the art at the time of the application is there is no single agent [aldehyde sequestering agent] that can treat/prevent all hangover symptoms associated with consumption of alcoholic beverages. Adding to the complexity are the large number of hangover symptoms associated with alcohol consumption, with variable etiology, that are known in the art including but not limited to, weakness, excessive thirst, headache, vomiting, stomach pain, increased light sensitivity, increased sound sensitivity, mood disturbance, depression, anxiety, irritability, and rapid heartbeat.  It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Given this fact, historically the development of new drugs has been difficult and time-consuming. Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
Example 1 is a prophetic study in which rats will be administered disulfiram an inhibitor of ALDH2, and isoamyl alcohol as a prototype fusel alcohol.  Cystinyl-bis-glycine will be administered orally to be converted in vivo to cysteinylglycine to sequester the aldehyde, isopentanal, formed from isoamyl alcohol (p. 45).
Example 2 states that “Asians afflicted with [ ] flushing syndrome that are anxious to avoid the/and tell consequence, might ingest CysGly as a dietary supplement prior to drinking any alcoholic beverage in order to sequester the circulating AcH and attenuate the syndrome” (p. 46).  Example 2 is a prophetic example in which the level of methylthiazolidine-4-carbonylglycine (MTCG) will be assessed in rats (pp. 46-47).  Example 2 further states that dietary supplementation with CbG or CysGly will also allow the sequestration and elimination of 4-NHE protect against heart disease by those individuals with predisposition to cardiovascular ailments (p. 47).
Example 3 states:
Experimental Results. We have now completed studies using rats, that verify that administration of CG or CbG to a subject fed ethanol or isoamyl alcohol results in production of aldehydes, such as acetaldehyde or isopentanal, which are sequestered by CG or CbG (following its conversion to CG) and subsequently eliminated from the subject. Sequestered products of CG (CG produced following reduction of CbG) and acetaldehyde or isopentanal, i.e., MTCG or isobutylthiazolidine-4-carbonylglycine (BTCG), respectively (see Figure 1), may be detected in urine of these rats also administered an aldehyde dehydrogenase inhibitor, such as disulfiram or cyanamide.
Specification at page 48.  The specification further teaches that CbG appears to be more orally bioavailable than CG (p. 50).
There is no disclosure of treatment or prevention of any “hangover symptoms associated with consumption of alcoholic beverages”.   Although CbG and CG were assessed in rat animal models, there is no actual data relating to assessment of “hangover symptoms”.  There is no data relating to what constitutes an effective amount, much less routes of administration that would be necessary for treatment/prevention of hangover symptoms following alcohol consumption.
(8) The quantity of experimentation necessary:  MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  
Because of the sheer scope of the claim language, numerous disorders will have to be tested, and the effective amount of an aldehyde sequestering agents/routes of administration , one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to practice the instant claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8, 9, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 8, 9, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: temporal relationship between the preamble [treating or preventing hangover symptoms associated with consumption of alcoholic beverages] and timing of administration of the aldehyde sequestering agent.  The instant claims do not recite any limitations as to when the effective amount of an aldehyde sequestering agent is administered so as to reduce or counter blood aldehyde buildup.  The skilled artisan is not apprised of the dosage/timing of administration. Specifically, the instant claims encompass administration of the aldehyde sequestering agent three days ahead of alcoholic consumption, 1 hour before alcohol consumption, one day after alcohol consumption, etc.
Claim clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 9, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirnon et al. (U.S. 2018/0161297).
	Kirnon et al. teach compositions and methods related to utilizing glycine and N-acetylcysteine for a variety of medical conditions related to reduced levels of glycine, N-acetylcysteine, and/or glutathione (abstract).  The reference further teaches a method for treating a hangover from alcohol ingestion using compositions that can include L-cysteinylglycine [reads on aldehyde sequestering agent]  (paras. [0029], [0036]-[0038], [0055]-[0059]).  The hangover may be caused directly or indirectly by depletion of GSH stores or by interaction of acetaldehyde with GSH and/or cysteine, resulting in their depletion. In some embodiments, the hangover is directly or indirectly because of an excess of congeners, including a number of substances such as amines, acetones,  acetaldehydes, histamines, and tannins, and particularly those that are toxic. The alcohol may be of any kind, including liquor (dark or light), beer, and/or wine. In particular embodiments, the restoration of cellular healthy glutathione levels protects against oxidative stress, offsets the effects of acetaldehyde, and protects against hangover or reduces its deleterious effects (para. [0029], claims 1 and 7).  The compositions can increase blood levels of cysteine and glycine (e.g. cysteinylglycine) (or functional derivatives thereof) in an individual in need thereof to increase intracellular GSH levels. The individual may be known to have a medical condition or physical state that would benefit from increased GSH levels, or the individual may be suspected of having a medical condition or physical state that would benefit from increased GSH levels (para. [0008]). 
	Accordingly, instant claims 1-3, 8, 9, 15, and 16 are anticipated by the teachings of Kirnon et al.

Claim(s) 1-3, 8, 9, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suovaniemi et al. (U.S. 2010/0239663).
Suovaniemi et al. teach which bind acetaldehyde present in the stomach, intestine and/or colon. The composition comprises one or more acetaldehyde-binding compound(s) comprising one or more free sulfhydryl and/or amino groups (abstract).   The first metabolite of alcohol is acetaldehyde. It has been shown to be carcinogenic both to test animals and humans (para. [0003]). Alcohol is evenly distributed in the liquid phase of the organs. Hence, after enjoying alcohol and as long as there is alcohol in the organs, the alcohol content in blood, saliva, gastric juice and the contents of the intestine is the same.  Id.  The reference teaches that acetaldehyde, which is formed in the organism when alcohol is consumed and thereafter, causes physiological symptoms called the hangover (para. [0014]). See also paras. [0118]-[0124].  The compositions can be used for large-scale consumers of alcohol for those with hangovers (e.g., para. [0032].  The compositions comprising an effective amount of an acetaldehyde binding compound (e.g., paras. [0034]).  Acetaldehyde binding compositions include, but are not limited to, L-cysteine, cysteine glycine, cysteinyl glycine (paras. [0109]-[0115], claim 27).  
	Accordingly, instant claims 1-3, 8, 9, 15, and 16 are anticipated by the teachings of Suovaniemi et al.
Claim(s) 1-3, 8, and 9, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasawa et al. (U.S. 2001/0041789).
Nagasawa et al.  teach a therapeutic method for treating in alcohol-related disease in a mammal comprising administering an effective amount of a compound comprising an aldehyde sequestration agent  (e.g., abstract, Fig 1, paras. [0005], [0022], [0031]-[0032], claims 1 and 23).  The metabolism of low molecular weight primary alcohols, such as methanol and ethanol, produces aldehydes which are toxic to mammals. When ethanol is metabolized, for example, acetaldehyde (AcH) is produced. Similar to many other aldehydes that are present in the environment or produced by metabolism of an alcohol, acetaldehyde is a toxic compound that may play an etiologic role in the initiation of alcoholic liver disease (ALD) (para. [0003]).  Chronic alcoholics have higher blood AcH levels compared to non-alcoholics after consuming alcoholic beverages and are, therefore, more susceptible to its toxic effects. It is now well-established that this ethanol-derived AcH binds covalently to cellular proteins and such AcH modified proteins can elicit an immune response manifested by formation of antibodies to these AcH-bound epitopes. In rodents treated with ethanol, AcH binds to hemoglobin and other plasma proteins, to tubulin, and to a specific systolic liver protein, as well as to liver collagen. AcH-protein conjugates of hemoglobin have also been detected in humans after consumption of alcohol.  Id.  Based on the premise that AcH may play an etiologic role in alcohol-related diseases, the development of AcH sequestration agents has been pioneered (para. [0004]).  "Alcohol-related toxicities" includes toxicities associated with exposure to alcohol metabolites, such as aldehydes, and aldehyde poisoning (para. [0031]). The toxicities of alcohols that are implicated in alcohol-related diseases are generally due to products that are formed from alcohol metabolism. In addition to the metabolism of methanol which gives rise to formaldehyde, the metabolism of ethanol gives rise to acetaldehyde, which can cause an array of health-related problems (para. [0032]). 
Accordingly, instant claims 1-3, 8, and 9 are anticipated by the teachings of Nagasawa et al.

Claim(s) 1-3, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka et al. (U.S. 5202354).
Matsuoka et al. teach compositions and methods for reducing acetaldehyde toxicity, especially for relieving hangover symptoms in humans (abstract).  Matsuoka et al. teach reducing the blood level of acetaldehyde in order to treat hangover symptoms and treat liver damages associated with acetaldehyde. Katzenjammer or hangover which occurs on drinking, particularly on excessive drinking, is characterized by various manifestations such as skin flushes, hot sensation, chest distress, headache, dull headache, nausea, vomiting, breath odor, urinous odor, and so on, and at times is accompanied by cerebral edema, functional neuritis and other symptoms. Currently, against such symptoms as heaviness in the stomach, nausea, heart-burn, etc., various gastrointestinal remedies, crude drugs, etc. are generally ingested in hopes of relieving the uncomfortable symptoms.  It is generally acknowledged that a hangover is mainly caused by unmetabolized residues of acetaldehyde, which is a metabolic intermediate of alcohol, in the drinker's body. Therefore, it has been thought that reducing the blood level of acetaldehyde should help treat hangover symptoms, and further, contribute to the treatment of liver damage associated with acetaldehyde (col. 1, ll. 11- 29).  Examples of formula (I) include L-cysteine, N-acetyl-L-cysteine, L-homocysteine, L-cysteic acid and L-homocysteic acid and the corresponding racemates. Moreover, the compound (I) may be a mineral acid salt such as L-cysteine hydrochloride or an alkali metal salt such as sodium L- cysteinate. Preferred is L-cysteine (col. 2, ll. 14-19).
Accordingly, instant claims 1-3, 8, and 9 are anticipated by the teachings of Matsuoka et al.

Relevant art
Orrico et al. (Psychopharmacology  228:563–575 (2013)) is a journal article that teaches the efficacy of D-penicillamine, a sequestering acetaldehyde agent, in the treatment of alcohol relapse-like drinking in rats.  Alcoholic patients, as other drug dependent patients, have an extraordinarily high rate of recidivism for drug use even after long periods of abstinence have been attained (p. 563).  some of the crucial effects that ethanol exerts on the mesolimbic brain system are due to its main metabolite, acetaldehyde (ACD) (p. 564).   The use of the so-called ACD sequestering agents, thiol amino acids such as L-cysteine (L-cys) and D-penicillamine (DP) , which are able to react nonenzymatically with ACD to form stable non-toxic adducts has allowed to disentangle the role of ACD in the ethanol effects on the brain reward pathways.  Id.  L-cys is also able to decrease acquisition, maintenance, and deprivation effect of oral ACD self-administration.  Id.   Orrico et al. states that DP is able to treat alcohol-relapse-like drinking in rats suggesting that this drug may be a useful new tool in the management of relapse in alcohol-dependent patients (abstract).

Suovaniemi et al (U.S. 2008/0000489) teach the use of compounds comprising one or more free sulfhydryl or amino groups for preparing a pharmaceutical composition for locally binding acetaldehyde in saliva, the stomach or the large intestine, and pharmaceutical compositions comprising the compounds (abstract).  Amino acids that bind acetaldehyde and have one or more free sulfhydryl (SH) group  include Cysteinyl-glycine (para. [0043]). Acetaldehyde has been shown to be highly toxic and mutagenic under various experimental conditions. Epidemiological and biochemical studies on Asian heavy drinkers with aldehyde dehydrogenase-2 (ALDH2)-deficiency strongly suggest that acetaldehyde is a local and topical carcinogen in man. This deficiency results in the accumulation of acetaldehyde in saliva and also in markedly increased risk for upper GI-tract cancers (para. [0003]).

Suovaniemi et al (U.S. 2011/0033560) teach compositions that are capable of binding acetaldehyde and can be used to reduce alcohol dependence (abstract, paras. [0030]-[0044], claims 22-23, 38-41).  Acetaldehyde binding compounds include L-cysteine, cysteine-glycine, cystine, D-penicillamine or its N-terminal dipeptide, glutathione, reduced glutathione, N-acetylcysteine, and cysteinylglycine (paras. [0061]-[0081], claim 22).

Salaspuro et al. (U.S. 2011/0171296) teach the use of compounds comprising one or more free sulfhydryl or amino groups for preparing a pharmaceutical composition for locally binding acetaldehyde in saliva, the stomach or the large intestine, and pharmaceutical compositions comprising the said compound (abstract).  Acetaldehyde is formed from alcohol as a consequence of hepatic metabolism in locally in the alimentary track through a microbial alcohol dehydrogenase,  after moderate consumption of ethanol, high acetaldehyde contents (para. [0005]).  The highest acetaldehyde contents of the organism in connection with consuming alcohol occur in the contents of the large intestine and in the saliva (para/ [0008]).  The acetaldehyde which forms in the organism during the consumption of alcohol and afterwards, also causes physiological symptoms called a hangover (para. [0012]). See also paras. [0041]-[0048]. Acetaldehyde binding compounds include L-cysteine, cysteine-glycine, cystine, D-penicillamine or its N-terminal dipeptide, glutathione, reduced glutathione, N-acetylcysteine, and cysteinylglycine (paras. [0034]-[0038], claim 2).

See also  Salaspuro et al. (U.S. 2005/0267042)


Conclusion
	No claims are allowed.  Claims 1-3, 5-11, 15, 16, 80, 83, 151, 152, 155, 160, 164, and 166 are pending.  Claims 5-7, 10, 11, 80, 83, 151, 152, 155, 160, 164, and 166 are withdrawn.
Claims 1-3, 8, 9, 15, and 16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654